 COMMUNITY HEALTH AND HOME CARE, INC.509Community Health and Home Care, Inc.' and NewEngland Health Care Employees Union District1199-RWDSU, AFL-CIO, Petitioner. Case 39-RC-59August 25, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer HowardD. Neidig, Jr., on May 19, 1980. Thereafter, thecase was transferred to the National Labor Rela-tions Board for decision. Subsequently, the Em-ployer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:The Petitioner seeks to represent a unit of allregistered nurses employed by the Employer at itsPomfret, Connecticut, facility. The Employer con-tends that it is exempt from Board jurisdiction as apolitical subdivision.The Employer is a nonprofit, nonstock Connecti-cut corporation which provides and administers acomprehensive public health nursing and home-maker program to a 10-town area in northeasternConnecticut. It was formed on July 1, 1976, as aresult of the merger of six separate agencies. It isgoverned by a board of directors consisting of 22voting members and certain ex officio members.Each member of the board of directors is appoint-ed by and responsible to selectmen or other electedofficial of the towns served by the agency. Thetowns are represented on the board of directors onthe basis of population. In order to conduct busi-' The name of the Employer appears as amended at the hearing.251 NLRB No. 94ness a quorum consisting of seven directors repre-senting at least five towns is necessary.The board of directors sets the salary schedule ofemployees and must approve all fringe benefits. Italso passes on all personnel policies includinghiring policies, evaluation procedures, holidays, va-cations, and professional development. There is agrievance procedure that includes the board of di-rectors as the last step.Town appropriations account for approximately18 percent of the agency's revenues; the balancecomes from other sources including Medicare, statewelfare, and other third party payors. Town fund-ing results in account ability and sensitivity to eachtown's needs and opinions by the board of direc-tors. A written contract is executed between theEmployer and each of the various towns and areport of services rendered to each town is madeeach year.The Supreme Court has held that employers areexempt political subdivisions under Section 2(2) ofthe Act if they are either (1) created directly bythe State, so as to constitiute departments or ad-ministrative arms of the government, or (2) admin-istered by individuals who are responsible to publicofficials or to the general electorate.2On the basis of the fact that the Employer'sboard of directors is accountable to and appointedby the public officials in the towns served by theagency, we find that the Court's second test is ade-quately met.3Accordingly, we find that the Em-ployer is an agency of the 10 towns it serves and,therefore, a political subdivision of the State ofConnecticut, and that it is exempt from Board ju-risdiction under Section 2(2) of the Act.As we have concluded that the Employer isexempt from coverage of the Act, we shall dismissthe instant petition.ORDERIt is hereby ordered that the petition be dis-missed.2 N.L.R.B. v. The Natural Gas Utility Distric of Hawkins Couniy. Ten-nessee. 402 U.S 600 (1971).3 orthern Community Mental Health Center Inc.. 241 NLRB 323(1979)